Per Curiam.
In 1913, the defendant city instituted proceedings to condemn and acquire certain lands for the purpose of laying out, widening and opening Seventh street north in the city of Minneapolis, from Hennepin to Plymouth avenue, known and designated as Special Street Acquisition and Improvement No. 57.
The plaintiffs brought this action to enjoin the defendant city from condemning or taking the west 45 feet of lot 4, in block 2, Bradford’s Addition to Minneapolis, in said proceeding, upon the grounds specifically set forth in their complaint; a hearing was had and the trial court made an order denying plaintiffs’ application for a temporary injunction. Judgment was entered, from which this appeal was taken.
The case of the Great Northern Railway Co. v. City of Minneapolis, supra, page 1, 161 N. W. 231, grew out of the same identical proceeding, and involves the same propositions presented in this case, all of which were determined adversely to the contentions of the appellants herein, and are decisive of this case.
Judgment affirmed.